USDC IN/ND case 3:19-cv-00894-DRL-MGG document 7 filed 05/11/20 page 1 of 3


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 JASON KENNETH BRUCE,

                         Plaintiff,

         v.                                                CAUSE NO. 3:19-CV-894-DRL-MGG

 MR. K. KACZKA,

                         Defendant.

                                        OPINION & ORDER

        Jason Kenneth Bruce, a prisoner without a lawyer, filed this complaint alleging a guard at the

Indiana State Prison used excessive force against him. “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks

and citations omitted). Under 28 U.S.C. § 1915A, the court must still review the merits of this

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief against an immune defendant.

        Mr. Bruce alleges that on April 18, 2019, at around 1:00 p.m., he asked Correctional Officer

Windmiller to call a higher ranking officer to his cell. He alleges Officer Windmiller called Sergeant

Kaczka and left the area. It is unclear why Mr. Bruce is suing Officer Windmiller. What is clear is that

Officer Windmiller did nothing to violate Mr. Bruce’s constitutional rights. He will be dismissed from

this lawsuit.

        Mr. Bruce alleges Sergeant Kaczka arrived ten to fifteen minutes later to find him reeking of

alcohol because he had been drinking. They spoke. Sergeant Kaczka left. Sometime later, he returned

because Mr. Bruce had thrown his personal property out of the cuff port and onto the range where

another inmate was trying to light it on fire while Mr. Bruce was urinating out of his cuff port.
USDC IN/ND case 3:19-cv-00894-DRL-MGG document 7 filed 05/11/20 page 2 of 3


        I stuck my hands and arms out of my cuff port to prevent Mr. Kaczka from closing
        my cuff port. Sgt. Mr. Kaczka then slammed, as hard as he can, repeatedly my hands,
        wrists, and arms in the cuff port to my cell in his attempt to get me to pull my arms in
        my cuff port so that he can close the door to the cuff port. [H]e repeatedly slammed
        my hands, wrists, and arms in the cuff port a total of about 6-8 times.

ECF 1 at 3.

        Mr. Bruce alleges this was an excessive use of force in violation of the Eighth Amendment.

The “core requirement” for an excessive force claim is that the defendant “used force not in a good-

faith effort to maintain or restore discipline, but maliciously and sadistically to cause

harm.” Hendrickson v. Cooper , 589 F.3d 887, 890 (7th Cir. 2009) (internal citation omitted). “[T]he

question whether the measure taken inflicted unnecessary and wanton pain and suffering ultimately

turns on whether force was applied in a good faith effort to maintain or restore discipline or

maliciously and sadistically for the very purpose of causing harm.” Whitley v. Albers, 475 U.S. 312, 320-

21 (1986) (quotation marks and citation omitted). Here, Sergeant Kaczka had justification to use force

against Mr. Bruce to close the cuff port and restore order. Nevertheless, based on the pleading, Mr.

Bruce has plausibly alleged that Sergeant Kaczka used significantly more force than was necessary and

that the amount of force he used was done for the purpose of causing harm rather than merely to

restore order.

        Mr. Bruce also alleges the grievance coordinator, Mr. J. Wallen, improperly processed and

denied the grievance he filed about how Sergeant Kaczka injured him with the cuff port. However,

“the alleged mishandling of [the plaintiff]’s grievances by persons who otherwise did not cause or

participate in the underlying conduct states no claim.” Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir.

2011). “Only persons who cause or participate in the [Constitutional] violations are responsible. Ruling

against a prisoner on an administrative complaint does not cause or contribute to the violation.” George

v. Smith, 507 F.3d. 605, 609 (7th Cir. 2007) (citations omitted). Therefore, Mr. J. Wallen will also be

dismissed.



                                                   2
USDC IN/ND case 3:19-cv-00894-DRL-MGG document 7 filed 05/11/20 page 3 of 3


        For these reasons, the court:

        (1) GRANTS Jason Kenneth Bruce leave to proceed against Sergeant Kaczka in an individual

capacity for compensatory and punitive damages for allegedly slamming his hands, wrists, and arms

in the cuff port six to eight times for the purpose of causing him harm on April 18, 2019, in violation

of the Eighth Amendment;

        (2) DISMISSES all other claims;

        (3) DISMISSES Mr. Windmiller and Mr. J. Wallen;

        (4) DIRECTS the clerk to request Waiver of Service from (and if necessary the United States

Marshals Service to serve process on) Sergeant Kaczka with a copy of this order and the complaint

(ECF 1), pursuant to 28 U.S.C. § 1915(d);

        (5) ORDERS the Indiana Department of Correction to provide the United States Marshal

Service with the full name, date of birth, social security number, last employment date, work location,

and last known home address of any defendant who does not waive service if it has such information;

        (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sergeant Kaczka to respond, as provided

for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claim for which

the plaintiff has been granted leave to proceed in this screening order.

        SO ORDERED.

        May 11, 2020                                    s/ Damon R. Leichty
                                                        Judge, United States District Court




                                                   3
